FILED
                             NOT FOR PUBLICATION                            AUG 27 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RICHARD EUGENE CHAMPION,                         No. 09-55651

               Plaintiff - Appellant,            D.C. No. 2:07-cv-06989-JFW-E

  v.
                                                 MEMORANDUM *
MURPHY, Dentist,

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                     John F. Walter, District Judge, Presiding

                             Submitted August 10, 2010 **

Before:        O’SCANNLAIN, HAWKINS, and IKUTA, Circuit Judges.

       Richard Eugene Champion, a California state prisoner, appeals pro se from

the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

violation of his constitutional rights. We have jurisdiction under 28 U.S.C. § 1291.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and

we affirm.

      The district court properly granted summary judgment on the deliberate

indifference claim because Champion failed to raise a triable issue as to whether

defendant was deliberately indifferent to Champion’s dental needs. See id. at 1057

(explaining that a prison official acts with deliberate indifference only if he knows

of and disregards an excessive risk to an inmate’s health and safety); Franklin v.

Or., State Welfare Div., 662 F.2d 1337, 1344 (9th Cir. 1981) (“A difference of

opinion between a prisoner-patient and prison medical authorities regarding

treatment does not give rise to a § 1983 claim.”).

      The district court properly granted summary judgment on the race

discrimination claim because Champion failed to raise a triable issue as to whether

defendant acted with discriminatory intent. See Washington v. Davis, 426 U.S.

229, 238-40 (1976) (explaining that a plaintiff must show discriminatory intent to

establish an equal protection claim); Arpin v. Santa Clara Valley Transp. Agency,

261 F.3d 912, 922 (9th Cir. 2001) (explaining that conclusory statements

unsupported by facts are insufficient to defeat a motion for summary judgment).

      The district court properly granted summary judgment on the retaliation

claim because Champion failed to raise a triable issue as to whether defendant


                                          2                                    09-55651
engaged in any adverse action because of Champion’s prison grievances or

complaints to the Prison Law Office. See Rhodes v. Robinson, 408 F.3d 559,

567-68 (9th Cir. 2005) (listing elements of a retaliation claim).

      To the extent Champion raises additional claims on appeal, we do not

consider them because they were not adequately raised in the district court. See

Baldwin v. Trailer Inns, Inc., 266 F.3d 1104, 1111 n.2 (9th Cir. 2001).

      Champion’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           3                                 09-55651